DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The unassisted upright position of the support structure is not detailed in the specification.  It appears that other components such as at least the cross members and additional legs assist in their own way in maintaining the support structure in an upright position. What does the applicant mean by “unassisted”? There does not appear to be support for this in the original disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, line 2, the applicant recites “a first leg” and “a second leg”, it is unclear to the examiner if these legs are additional legs or if the applicant is referring to a first and second leg of the previously claimed “at least three legs” recited in claim 1.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 11, 13, 14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Killeen (4690248) in view of Cohen et al. (20050166486).  Killeen discloses a support structure 10, having an upper end with an articulable joint 53, and at least three legs 14, 16, extending downward from the articulable joint and configurable to maintain the support structure in an unassisted upright position, as best seen in Figure 1; 

a cable assembly 64, 68, operatively connected to the winch assembly and having an extraction segment (interpreted as the hook at the end of cable 64, as best seen in Figure 2) extendable downward and freely adjustable, but fails to disclose wherein the extraction segment is a stake pulling device.
Cohen teaches the utility of an extraction segment 5, for connection with and extraction of at least one of a ground rod and a guy stake at an extraction angle equal to an installed angle of the at least one of a ground rod and a guy stake, as recited in paragraph [0015]-[0017].  The use of a guy stake extraction segment is used in the art to allow a user to efficiently and easily remove stakes without damaging the ground surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the extraction segment of Killeen with an extraction segment being a stake pulling device as taught by Cohen so as to  allow a user to efficiently and easily remove stakes without damaging the ground surface.  
Regarding claim 2 Killeen discloses wherein the support structure comprises an extendible ladder 36, 41, as best seen in Figure 8.  
Regarding claim 4 Killeen wherein each leg 14, 16, includes a lower end opposite the articulable joint 53, and the cable assembly extraction segment 64, is extendable downward from the winch assembly and free-hanging below a pulley 68, thereby 
Regarding claim 5 Killeen a first leg 14 adjustable at the articulable joint 53, between 0° and about 350° relative to a second leg 16, as best seen in Figure 2.  
Regarding claim 6 Killeen discloses wherein the length of at least one leg is adjustable (via elements 76 and 78), as best seen in Figure 3.  
Regarding claim 7 Killeen discloses at least one wheel 38, connected to at least one leg, as best seen in Figure 3.  
Regarding claim 11 Killeen discloses wherein winch assembly further comprises a mounting plate mounted to the support structure and the winch 62, connected to the mounting plate, as best seen in Figure 3.

    PNG
    media_image1.png
    919
    979
    media_image1.png
    Greyscale

Regarding claim 13 Killeen discloses wherein winch assembly comprises one of a hand winch and a motorized winch, as recited in column 6, line 6-10.  
Regarding claim 14 Killeen wherein the cable assembly's extraction segment is connected to one of a snap hook and a soft link (interpreted by the examiner as the looped end of cable 64, as best seen in Figure 3).  
Regarding claim 17 Killeen discloses wherein the cable assembly comprises one of a cable 64, and a belt, as recited in column 6, line 10.  
.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Killeen (4690248) in view of Cohen et al. (20050166486) in view of Ascherin et al. (6283455).  Killeen in view of Cohen et al. as advanced above fails to disclose the winch assembly being removably mounted.  Ascherin et al. teaches the utility of wherein the winch assembly is removably mounted (via elements 36, 37) to the support structure.  The use of a winch assembly being removably mounted is used in the art to allow the winch to be coupled to any desired leg of the apparatus and/or to be removed for maintenance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the winch assembly of Killeen in view of Cohen et al. to be removably mounted as taught by Ascherin et al. so as to allow the winch to be coupled to any desired leg of the apparatus and/or to be removed for maintenance.
Regarding claim 12 Killeen in view of Cohen et al. as advanced above fails to disclose the mounting plate 35 being removably mounted (via elements 36, 37).  Ascherin et al. teaches the utility of wherein the mounting plate is removably mounted to the support structure. The use of a mounting plate being removably mounted is used in the art to allow the winch to be coupled to and operated from any desired leg of the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art .  
Response to Arguments

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the current combination of prior art applied.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634